DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The instant Office Action is directed to the Applicant’s response filed 4-19-2021.

3.	Claims 1, 3-9, and 11-15 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 4-19-2021, with respect to the rejections of the claims made under 35 USC Sec. 101 and 35 USC Sec. 103 have been fully considered and are persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
5.	Claims 1, 3-9, and 11-15 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

	As for independent claims 1 and 9: the closest prior art in the field does not teach the combination of features of the claimed invention, particularly including the steps comprising sequentially comparing a plurality of bytes of a hash value of the last block of a blockchain with a plurality of bytes of the address of an account; and accumulating 

	As for independent claim 15: the closest prior art in the field does not teach the combination of features of the claimed invention, particularly including the steps comprising adjusting a similarity score for zero-balance accounts, all in combination with the other claim features and in the manner of the applicant as disclosed in his Specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner is presently working a part-time schedule and can normally be reached from 9am to 5pm on Monday and Tuesday of the first week of the USPTO’s PALM biweek schedule, and from 9am to 5pm on Thursday and Friday of the second week of the USPTO’s PALM biweekly schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL E CALLAHAN/Examiner, Art Unit 2437